DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered. 
Response to Arguments
Applicant argues in the after final response filed 12/17/2021 that the prior art Tremulis as modified by Davidson would not read on anchoring the portion of the suture used as a guidewire to a wall of heart. The rejection has been withdrawn. New rejection with respect to a new interpretation of Davidson has been made below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.    
Claims 20-27, 29-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2007/0118151 to Davidson.
As to claim 20, Davidson discloses a method of repairing a heart valve (paragraph 55, 84), comprising: minimally invasively accessing an interior of the heart (paragraph 84), 88 with a suture deployment mechanism (110) having a suture (80) and needle (180), grasping a native valve leaflet in a heart with the suture deployment mechanism (figure 7, paragraph 88); inserting the suture through the valve leaflet with the needle by operation of the suture deployment mechanism (figure 8-10, paragraph 89), and withdrawing the suture deployment mechanism and a portion of the suture from the heart after inserting the suture through the valve leaflet such that the suture extends from the valve leaflet out of the heart (figure 16, paragraph 102, the suture extends out of the heart and the suture deployment mechanism via catheter 70 is withdrawn), advancing a repair device (220, paragraph 107, or alternatively the lock 156 figure 23, 24) into the heart along a portion of the suture (paragraph 103, catheter 210 is introduced introduced into the heart, therefore the suture is anchored to the heart after delivery the repair device into the heart). It would seem that Davidson teaches multiple different embodiments usable together to able to read on claim limitations with respect to the suture deployment, minimally invasive access in a beating heart, the repair device, and anchoring into the wall of the heart. Davidson further discloses that modifications and variations can be made and the embodiments in general increase the chances of successful procedures (paragraph 154,155). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the embodiments to one method of delivery that will read on the claim limitations in order to increase the chances of successful procedures.
As to claim 21, Davidson discloses the repair devices is a mechanical anchor (paragraph 107, a fastening device will be a mechanical anchor).
As to claim 22, Davidson discloses anchoring the suture to a wall of heart includes anchoring the suture with the mechanical anchor (paragraph 152).

As to claim 24, Davidson discloses withdrawing the suture deployment mechanism and a portion of the suture from the heart after inserting the suture through the valve leaflet such that the sutures extends from the valve leaflet out of heart includes withdrawing ends of suture from the heart (figure 16, paragraph 102, the suture ends is withdrawn as seen in figure 16, where the catheter is withdrawn in paragraph 102).  
As to claim 25, Davidson discloses withdrawing the suture deployment mechanism and a portion of the suture from the heart after inserting the suture through the valve leaflet such that the sutures extend from the valve leaflet out of heart includes withdrawing a suture loop from the heart (figure 10, 16, a loop from the suture is withdrawn). 
As to claim 26, Davidson discloses a method of repairing a heart valve (paragraph 55, 84), comprising: minimally invasively accessing an interior of the heart (paragraph 84), 88 with a suture deployment mechanism (110) having a suture (80) and needle (180), grasping a native valve leaflet in a heart with the suture deployment mechanism (figure 7, paragraph 88); inserting the suture through the valve leaflet with the needle by operation of the suture deployment mechanism (figure 8-10, paragraph 89), and withdrawing the suture deployment mechanism and a portion of the suture from the heart after inserting the suture through the valve leaflet such that the suture extends from the valve leaflet out of 
As to claim 27, Davidson discloses the repair devices is a mechanical anchor (paragraph 107, a fastening device will be a mechanical anchor).

As to claim 30, Davidson discloses withdrawing the suture deployment mechanism and a portion of the suture from the heart after inserting the suture through the valve leaflet such that the sutures extends from the valve leaflet out of heart includes withdrawing ends of suture from the heart (figure 16, paragraph 102, the suture ends is withdrawn as seen in figure 16, where the catheter is withdrawn in paragraph 102).  
As to claim 31, Davidson discloses withdrawing the suture deployment mechanism and a portion of the suture from the heart after inserting the suture through the valve leaflet such that the sutures extend from the valve leaflet out of heart includes withdrawing a suture loop from the heart (figure 10, 16, a loop from the suture is withdrawn). 
As to claims 32-35, Davidson discloses anchoring the suture to a wall of the heart includes anchoring the suture below the heart valve, at a papillary muscle (figure 16, 19, 24, 27, 31, 70, paragraph 96, 152). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771